Title: Thomas Jefferson to John Wayles Eppes, 6 February 1818
From: Jefferson, Thomas
To: Eppes, John Wayles


                    
                        Dear Sir
                        Monticello
Feb. 6. 18.
                    
                    I recieved a letter of Dec. 28. from Francis to which I had deferred an answer until I could speak with more certainty of the prospects of our central college. he describes his situation as neither agreeable nor advantageous. Doctr Cooper had engaged with us as professor of the Physiological sciences, and had moreover offered to take charge of our classical school, until we can get for that such a Professor as we will alone accept. in that case our classical school would be opened by him on the 1st of July. but since this engagement the death of Dr Wistar may perhaps make openings which might give to Cooper the Chemical chair in Philadelphia, & this being worth 7000.D. a year we could not think of holding him to his engagement in a place of 1000.D. a year only. if he does not come to us, it is not probable we can open any of our schools till towards the end of the year. on this uncertainty you will have to make your calculations for Francis. there is now an excellent teacher in the New London academy, which is on a better footing at present than it has ever been before. indeed I think it now the best school I know. Dr Carr too, in our neighborhood, could probably recieve Francis. I mention these to enable you to decide how best to dispose of him until our college opens.   retired entirely from attention to public affairs, I do not ask you what is doing in Congress. I am sure you will do what is right, and willingly repose myself in that confidence. I am not of the school which teaches us to look back for wisdom to our forefathers. from the wonderful advances in science wh and the arts which I have lived to see, I am sure we are wiser than our fathers & that our sons will be wiser than we are. ever & affectionately yours.
                    
                        Th: Jefferson
                    
                